Thomas, J.*
This is an action for the breach of a contract to pay money. The plaintiff would recover the money, and damages for its detention. The remedy is sought in our courts. The rule of damages is the rule of the forum where the remedy is sought. In this commonwealth, the rule is too well settled to be disturbed. It is the legal rate of interest. The cases of Adams v. Cordis, 8 Pick. 260, and Alcock v. Hopkins, 6 Cush. 484, are conclusive upon our judgment. In principle, the case at bar cannot be distinguished.
The cases of bills of exchange stand upon their own ground; the exception from the general rule being nearly as old as the rule itself.
The rale of damages for the detention of money, as settled, is plain, of easy application, uniform and stable. As nearly as any general and fixed rule can, it works justice. If therefore, from general principles of law, and with the aid of the very able discussion of them in the arguments of counsel, the court were seeking to establish the rule for the first time in this commonwealth, it would probably have reached the same result as by adhering to the cases decided.
Judgment for the plaintiffs for $1,800, with interest.

 Bigelow, J. did not sit in this case.